       Case 2:21-cv-00775-SM-DPC Document 1 Filed 04/16/21 Page 1 of 8




                          UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF LOUISIANA


IN THE MATTER OF CENTRAL            *             CIVIL ACTION NO.:
BOAT RENTALS, INC, AS OWNER         *
AND OPERATOR, OF THE M/V            *             SECTION:
LUCKY TIGER PETITIONING FOR         *
EXONERATION FROM, OR                *             JUDGE:
LIMITATION OF, LIABILITY            *
                                    *             MAGISTRATE:
____________________________________/


                 VERIFIED COMPLAINT FOR EXONERATION FROM
                         OR LIMITATION OF LIABILITY

       NOW INTO COURT, through undersigned counsel, comes Central Boat Rentals,

Inc., as owner and operator of the M/V LUCKY TIGER (hereafter referred to as

“Complainant”), in a cause of exoneration from, or limitation of liability, civil and

maritime, within the admiralty and maritime jurisdiction of this Honorable Court,

pursuant to Rule 9(h) of the Federal Rules of Civil Procedure and Rule F of the

Supplemental Rules of Admiralty and Maritime Claims, and avers upon information and

belief, as follows:

                                             1.

       At all times pertinent to this cause, Central Boat Rentals, Inc. (“Complainant”) was

and is a corporation organized and existing under the laws of the State of Louisiana, with

its principal place of business in Berwick, Louisiana. Central Boat Rentals, Inc. was the

owner and operator of the M/V LUCKY TIGER on or about 1983 through 1985.




                                              1
       Case 2:21-cv-00775-SM-DPC Document 1 Filed 04/16/21 Page 2 of 8




                                               2.

       The M/V LUCKY TIGER is a 52 gross tons 18' X 9" by 6" pushboat vessel, and bearing

Official Vessel No. 504065.

                                                3.

       Venue is proper in the United States District Court for the Eastern District of Louisiana

pursuant to Rule f(9) of the Supplemental Rules of Certain Admiralty and Maritime Claims.


                                               4.

       Jurisdiction is proper under 28 U.S.C. §1333.


                                               5.

       Complainant used due diligence to make the aforesaid vessel seaworthy, and she

was at all material times, tight, staunch, strong, and fully and properly equipped, manned,

and supplied, and in all respects seaworthy and fit for the service in which she was

engaged.


                                               6.

       On or about 1983-1985, the M/V LUCKY TIGER worked as a pushboat.


                                               7.

       Upon information and belief, from approximately 1983 - 1985 Kenneth Foster was

employed by Complainant and was assigned to the M/V LUCKY TIGER.




                                                2
       Case 2:21-cv-00775-SM-DPC Document 1 Filed 04/16/21 Page 3 of 8




                                             8.

       During 1983-1985, Kenneth Foster alleges that he sustained exposure to benzene

and benzene containing products, in combination with other benzene-containing products

which, allegedly, caused Non-Hodgkin’s lymphoma.

                                             9.

       Kenneth Foster alleges that he was working aboard the M/V LUCKY TIGER

when his exposure occurred.

                                             10.

       As a result of the aforementioned exposure, Kenneth Foster alleges that he was

diagnosed with Non-Hodgkin’s lymphoma in or around November 1, 2020.

                                             11.

       The aforementioned alleged exposure and illness were not caused or contributed to

by any fault, negligence, or lack of care on the part of Complainant, its owners or officers,

or the M/V LUCKY TIGER, or anyone for whom Complainant may be responsible, but if

the allegations are correct, were caused instead by the fault, negligence, and lack of care

of other parties for whom Complainant is not responsible or by circumstances beyond the

control of Complainant.


                                             12.

       The aforementioned alleged exposure, losses, damages, injuries and illness were

occasioned and occurred without the privity or knowledge of Complainant.


                                              3
       Case 2:21-cv-00775-SM-DPC Document 1 Filed 04/16/21 Page 4 of 8




                                            13.

       There is currently pending a proceeding relating to claims arising from Foster’s

exposure to benzene in 34 th JDC for the Parish of St. Bernard with caption Kenneth

Gregory Foster versus Central Boat Rentals, Inc., et al.

                                            14.

       This Complaint is filed within six months from the date Complainant received

written notice of any claim for such exposure, damages or losses.


                                            15.

       While denying all liability, Complainant shows that in the event that it should be

held liable to any degree to anyone, Complainant claims the benefit of limitation of

liability provided in 46 U.S.C. §30501 et seq (and all law supplementary and amendatory

thereto) and in Rule F of the Supplemental Rules of Admiralty and Maritime Claims of

the Federal Rules of Civil Procedure, upon showing that the incident or exposure was

occasioned and occurred without the privity or knowledge of Complainant.

                                            16.

       At the time of the alleged exposure, the value of the M/V LUCKY TIGER was

$80,000 (as noted by the attached Declaration of Value by James Stansbury, III) and her

pending freight was $0 (as noted by the attached Declaration of Freight by Michael

Patterson).




                                             4
       Case 2:21-cv-00775-SM-DPC Document 1 Filed 04/16/21 Page 5 of 8




                                             17.

       Complainant shows that if it should be held liable to any degree to anyone, which

is denied, the liability should be limited to and not exceed the value of Complainant’s

interest in the aforementioned vessel and her freight in the aggregate of $80,000.

                                             18.

       Complainant files herewith an Ad Interim Stipulation of Value in the sum of

$80,000, in accordance with Rule F(1), and Complainant is also prepared, in respect to

security or appraisal, to act in accordance with the provisions of Rule F(1) and (7), when

and if the Court should so warrant.

                                             19.

       Parties known to potentially have claims are:

       a)     Kenneth Gregory Foster
              through his attorney of record
              L. Eric Williams
              Williams Law Firm, LLC
              3000 26 th Street, Suite A
              Metairie, la 70002

              and

              John J. Finekbeiner
              2203 Pakenham Drive
              Chalmette, LA 70043

       b)     Verrett Shipyard, Inc.
              Through its registered agent
              Ted Verret
              62600 Bayou Jacob Road
              Plaquemine, Louisiana 70764


                                               5
Case 2:21-cv-00775-SM-DPC Document 1 Filed 04/16/21 Page 6 of 8




c)   Shell Oil Company
     Through its registered agent
     CT Corporation Systems
     3867 Plaza Tower Drive
     Baton Rouge, Louisiana 70816

d)   Shell Chemical, LP
     Though its registered agent
     CT Corporation Systems
     3867 Plaza Tower Drive
     Baton Rouge, Louisiana 70816

e)   Exxon Mobile Corporation
     Through its registered agent
     Corporation Service Company
     501 Louisiana Avenue
     Baton Rouge, Louisiana 70816

f)   The Dow Chemical Company
     Through its registered agent
     CT Corporation Systems
     3867 Plaza Tower Drive
     Baton Rouge, Louisiana 70816

g)   David Wagstaff, III
     Tiger Fleet, F/K/A
     National Marine, Inc. F/K/A
     National Marine, LLC
     3110 Saint Charles Avenue
     New Orleans, Louisiana 70115

h)   Herbert Oubre
     South Central Towing Co., Inc.
     726 Marshall Street
     Morgan City, Louisiana 70380


                                 20.

WHEREFORE, Complainant prays:


                                  6
Case 2:21-cv-00775-SM-DPC Document 1 Filed 04/16/21 Page 7 of 8




1)   That the Court issue an Order approving the Ad Interim Stipulation of

     Value submitted to the Court by Complainant as security for the amount or

     value of its interest in the M/V LUCKY TIGER and her pending freight;

2)   That the Court issue an injunction to restrain the commencement or

     prosecution of any action or actions against Complainant, its employees,

     their insurers, and their property with respect to any claim for which

     Complainant seeks exoneration from or limitation of liability;

3)   That the Court adjudge Complainant and the M/V LUCKY TIGER not

     liable to any extent whatsoever for damages of any kind arising out of the

     matters aforesaid or, in the alternative, should the Court adjudge

     Complainant and the M/V LUCKY TIGER liable in any amount

     whatsoever, that said liability be limited to and not exceed the amount of

     Complainant’s interest in the M/V LUCKY TIGER and her pending freight;

4)   That a judgment be entered discharging Complainant and the M/V LUCKY

     TIGER from any and all liability and forever enjoining the filing or

     prosecution of any claims against them as a consequence of the matters

     aforesaid;

5)   That Complainant have such other and further relief as justice may require

     and this Court is competent to grant.




                                    7
Case 2:21-cv-00775-SM-DPC Document 1 Filed 04/16/21 Page 8 of 8




                                   Respectfully submitted,


                                     /S/ RUFUS C. HARRIS, III
                                   RUFUS C. HARRIS, III, T. A. (#6638)
                                   ALFRED J. RUFTY III (#19990)
                                   CINDY GALPIN MARTIN (#25159)
                                   Harris & Rufty, L.L.C.
                                   650 Poydras Street, Suite 2710
                                   New Orleans, Louisiana 70130
                                   Telephone: (504) 525-7500
                                   Attorneys for Complainant, Central Boat
                                   Rentals, Inc.




                               8
